Appeal from a judgment of the Supreme Court (Egan Jr., J.), entered January 29, 2009 in Albany County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, to annul a determination of the Department of Correctional Services calculating petitioner’s prison sentence.
In November 2006, petitioner was sentenced as a second felony offender to a controlling prison term of IV2 to 3 years upon his conviction of attempted robbery in the third degree and criminal trespass in the second degree. Neither the sentence and commitment order nor the sentencing minutes specified the manner in which this sentence was to run relative to petitioner’s prior undischarged prison term. The Department of Correctional Services treated petitioner’s 2006 sentence as running consecutively to his prior undischarged term, and petitioner commenced this CPLR article 78 proceeding to challenge that computation. Supreme Court annulled the sentencing calculation and this appeal by respondent ensued.
*1321Where a statute compels a sentencing court to impose a consecutive sentence, the court is deemed to have imposed the consecutive sentence the law requires—notwithstanding the sentencing court’s silence on this point (see People ex rel. Gill v Greene, 12 NY3d 1, 4 [2009], cert denied sub nom. Gill v Rock, 558 US —, 130 S Ct 86 [2009]; People ex rel. Nadal v Rivera, 63 AD3d 1434, 1435 [2009]; People ex rel. Hunter v Yelich, 63 AD3d 1424, 1425 [2009]; People ex rel. Styles v Rabsatt, 63 AD3d 1365, 1366 [2009]). As there is no dispute that petitioner was sentenced in 2006 as a second felony offender, we discern no error in the computation of his sentence (see Matter of Grey v Fischer, 63 AD3d 1431, 1432 [2009]). Accordingly, Supreme Court’s judgment is reversed and the petition is dismissed.
Spain, J.E, Rose, Malone Jr., McCarthy and Garry, JJ., concur. Ordered that the judgment is reversed, on the law, without costs, and petition dismissed.